COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00193-CV

IN RE MINDY MEEKER                                                       RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION
                                     ------------

      The court has considered relator’s petition for writ of mandamus and

request for temporary relief and is of the opinion that all relief should be denied.

Accordingly, relator’s petition for writ of mandamus and request for temporary

relief are denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: June 11, 2010